Citation Nr: 0823173	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as a residual of asbestos exposure.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1968 to March 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the Department 
of Veteran Affairs (VA) Lincoln, Nebraska Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the law requires the VA to afford a 
veteran a medical examination, or obtain a medical opinion, 
when necessary to make a decision on a claim.  See 
38 U.S.C.A. § 5103A(d).  When medical evidence is not 
adequate the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See 
McLendon v Principi, 20 Vet. App. 79 (2006); Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

In the present case, the veteran contends that he is entitled 
to benefits because his peripheral neuropathy was incurred 
secondary to his in-service exposure to asbestos.  A 
September 2006 decision granted the veteran's service 
connection claim for asbestosis, and granted a zero percent 
disability rating.  The veteran submits a January 2005 
private medical opinion from Richard M. Fruehling, M.D., 
which states in part that "asbestos can be a cause of 
peripheral neuropathy and some respiratory conditions."  

Both the May 2006 and July 2006 VA medical exams are silent 
as to whether asbestosis is linked to peripheral neuropathy; 
as such a VA examination or opinion as to the etiology of the 
veteran's peripheral neuropathy would offer an opportunity to 
possibly assist the veteran in proving his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology 
of his peripheral neuropathy.  The 
claims folder should be made available 
to and reviewed by the examiner before 
the examination.  The examiner should 
record the full history of the 
disorder, including the veteran's own 
account of the etiology of his 
disability, and specifically comment as 
to the likelihood that the veteran's 
peripheral neuropathy may be related to 
his asbestos exposure.  If the two 
disorders may be linked, the examiner 
should offer an opinion as to whether a 
current peripheral neuropathy was 
caused or aggravated specifically by 
the veteran's in-service exposure to 
asbestos. 

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board of Veterans' 
Appeals, or by the United States Court of Appeals for 
Veterans Claims, for additional development or other 
appropriate action be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

